DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments and Response to Restriction Requirement filed May 27, 2021.  Claims 20, 24 and 25 have been amended, and claims 21-23 and 26 have been canceled.
This application is the national stage of PCT/JP2017/038812, filed 10/26/2017, which claims foreign priority to JP2016-211239, filed 10/28/2016.  As a translation of the foreign priority document has not yet been provided, the effective filing date for purposes of comparing the claims to the prior art is 10/26/2017.  It is noted that translations of the International Search Report and IPER issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant’s election of Group II, and of the species of AZU1, in the reply filed on May 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2021.
Claims 20 and 24-25 correspond to the elected invention, and are under consideration herein.

Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 24 are indefinite over the recitation in independent claim 20 of the limitation “at least one biomarker out of biomarkers listed in Tables 1, 2 and 4”.  As stated in MPEP 2173.05(s):
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
In the instant case, the biomarker(s) encompassed by the claims could simply be listed in the claims (for example, by providing the known names/identifiers, as applicant has done by stating later in the claim “the biomarker is AZU1”).  The reference to Tables renders the claims indefinite, as it is not clear which elements of the Tables are required to meet the claims; further, the specification identifies Tables as, e.g., “1-2”, “2-2” (such 
	Claims 20 and 24 are also indefinite over the recitation in claim 20 of the limitation “wherein the biomarker is AZU1”.  While it is clear what is meant and encompassed by the term “AZU1”, claim 20 previously refers to “at least one biomarker” and to “biomarkers listed in Tables 1, 2 and 4”, but does not references a single, specific biomarker that would clearly be further limited by the recitation “wherein the biomarker is AZU1”.  Clarification is thus required with regard to how the recitation “wherein the biomarker is AZU1” limits the claims.
	Claims 20 and 24 are indefinite because it is not clear how detecting a biomarker (including the elected species AZU1) in extracellular vesicles containing in a body fluid and “comparing with a prescribed value” functions as a “test method for renal cell carcinoma”.  More particularly, the claim language does not make clear whether the claim is directed to some type of method to identify or diagnose renal cell carcinoma (RCC), or whether it relates to, e.g., a method practiced on someone know to have RCC (as is also a reasonable interpretation of the language “test method for renal cell carcinoma”).  There is no indication in the body of the claim as to what the source of the body fluid is, or what the “prescribed value” is, and how it relates to RCC.  Thus, there are multiple reasonable interpretations that involve different claim boundaries and achieve different objectives; further clarification is required to ensure that one of skill in 
Claim 25 is indefinite because it is unclear how the step of “selecting a candidate compound by using AZU1 as an index” relates to and accomplishes “screening a therapeutic agent for renal cell carcinoma using AZU1”, and particularly whether the “candidate compound” of the selecting step is a “therapeutic agent for renal cell carcinoma” (such that the claim is directed to selecting from among known therapeutics for use in a particular patient in a manner in which AZU1 is relied upon as an index), or whether the claim is directed to a method of, e.g., screening any “candidate compound” to determine whether it might be “a therapeutic agent for renal cell carcinoma”.  The language of the claim is vague, and there are clearly multiple reasonable interpretations of the claim language involving different claim boundaries (particularly given that one could envision a wide variety of activities that might potentially correspond to “using AZU1 as an index” in some type of “selecting”, and the actual nature of what is required to be accomplished is not made clear by the claim language).  Further clarification is therefore required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raimundo et al (Molecular BioSystems 9:1220 [2013]; cited in IDS).
.  
Claim(s) 20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jingushi et al (Journal of Extracellular Vesicles 6(Suppl 1):196 (abstract PS06.13) [May 2017]; cited herein).
It is noted that the Jingushi et al reference has at least one author not named as an inventor in the instant application, and that a translation of applicant’s foreign priority document has not been provided (such that it is unknown whether the claimed invention finds basis in that document).
Regarding claims 20 and 24, Jingushi et al disclose specifically detecting AZU1 in serum extracellular vesicles (EVs) from clear cell renal cell carcinoma (ccRCC) patients as compared to healthy control serum (see entire abstract).  Again, as presence/absence constitutes a type of “prescribed value” known in the art, the method of Jingushi et al – which clearly is a “test method for renal cell carcinoma” – meets the requirements of the claims.  Regarding dependent claim 24, as serum is a blood component, Jingushi et al teach a sample encompassed by the claims (it is noted that the claims do not specify, e.g., ”whole blood”).  Thus, Jingushi et al anticipate claims 20 and 24.
Regarding claim 25, Jingushi et al further teach the use of AZU1 as an indicator/index of the effect of tunicamycin treatment in mice (see entire abstract).  Given that the claim appears (to the extent that it is presently understood) to encompasses any type of selecting of a compound/agent that involves “using AZU1 as an index” and relates to RCC, Jingushi et al also anticipate claim 25.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “comparing with a prescribed value” in reference to a detected biomarker; such a 
Claim 25 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “selecting a  candidate compound by using AZU1 as an index” to achieve “screening a therapeutic agent for renal cell carcinoma using AZU1”. It is reiterated that this claim is indefinite for the reasons given above; to the extent that it is understood, the claim appears to simply require thinking about, e.g., any test results in which any type of compound or agent was assessed in some manner with respect to its contact with, effect on, etc., of AZU1.  This merely requires thinking about information related to compounds/agents and AZU1, which can be performed entirely in the human mind (and is therefore abstract).  This judicial exception is not integrated into a practical application because there are no 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634